t c memo united_states tax_court jose guaba petitioner v commissioner of internal revenue respondent docket no filed date bernard lambert for petitioner joanne b minsky and katrine shelton for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction as discussed in detail below we will grant respondent's motion background on date petitioner and his wife filed a bankruptcy petition with the u s bankruptcy court for the district of new jersey the bankruptcy court issued a discharge order to petitioner in the aforementioned bankruptcy case on date on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in his federal_income_tax for of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure respondent mailed the notice to petitioner pincite w larmon st tampa florida the tampa address although petitioner asserts that he did not receive the notice_of_deficiency petitioner does not contend that the tampa address was not his last_known_address on date after the expiration of the 90-day period for filing a petition with the court respondent entered an assessment against petitioner for the tax and addition_to_tax set forth in the notice_of_deficiency for on date petitioner's counsel wrote a letter to the internal revenue service’s atlanta service_center which stated in pertinent part this office represents mr jose guaba regarding income form_1040 taxes for tax_year a copy of form_2848 power_of_attorney is enclosed for your records it appears that the suggested additional_assessment is based on the transactions surrounding the foreclosure of mr guaba's home it also appears that pertinent information was not available to the irs in preparing the proposed assessment for your review i have included a copy of the bankruptcy petition filed in connection with the foreclosure as well as a copy of the discharge order i trust once you review the documentation an adjustment will be made to cancel the proposed assessment petitioner's case was referred to a problem_resolution_officer within the atlanta service_center the problem_resolution_officer treated the above-described letter as a request for an abatement and or a claim_for_refund for on date the atlanta service_center issued a letter to petitioner which stated in pertinent part this letter is your legal notice that we have disallowed your claim s we can't allow your claim s for refund_or_credit for the period s shown above for the reason s listed below your claim must state in detail the grounds for credit or refund and give necessary facts the bankruptcy records received seem to indicate the petition was prior to tax_year therefore tax_assessment procedures will continue there are exclusions from gross_income of debt_cancellation as cited under code sec_108 please resubmit your claim with specific reasons for abatement of tax we are closing your case in the problem_resolution_program we apologize for any inconvenience this may have caused you if you want to appeal our decision to disallow your claim s you must file a petition with the united_states tax_court within days from the date of this letter write to the united_states tax_court to get the petition form return the completed petition form along with a copy of this letter to the same address within days from the date of this letter q4e- on date petitioner filed a petition with the court including as an attachment a copy of the date letter at the time the petition was filed petitioner resided at the tampa address the petition arrived at the court in an envelope bearing a private postage meter postmark date of date and a u s postal service postmark date of date respondent filed a motion to dismiss for lack of jurisdiction asserting that the petition was not timely filed with respect to the notice_of_deficiency dated date the date letter does not constitute a notice_of_deficiency and the petition was not timely filed even if the date letter is considered a notice_of_deficiency petitioner filed an objection to respondent's motion arguing that he did not receive the notice_of_deficiency dated date the date letter should be considered a notice_of_deficiency and the petition was timely mailed to the court on date this matter was called for hearing at the court's motions session held in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent's motion to dismiss during the hearing counsel for respondent informed the court that respondent had no record that the notice - of deficiency dated date had been returned to respondent undelivered no appearance was made by or on behalf of petitioner at the hearing discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see 85_tc_527 the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 b 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency see sec_6213 the record in this case shows that respondent mailed a notice_of_deficiency to petitioner for the taxable_year on date however the petition in this case was not -- - filed until date--over a year after the mailing of the notice_of_deficiency although petitioner contends that he did not receive the notice_of_deficiency there is no allegation that the notice was not mailed to petitioner's last_known_address moreover respondent informed the court that there is no indication that the notice was returned to respondent undelivered we note that the notice_of_deficiency was mailed to the same tampa address where petitioner was residing at the time he filed the petition in this case under the circumstances we conclude that respondent mailed a valid notice_of_deficiency to petitioner on date and that petitioner failed to file a petition within the 90-day period prescribed in sec_6213 it follows that we lack jurisdiction over the petition petitioner contends that the letter that the atlanta service_center mailed to him on date constitutes a notice_of_deficiency we disagree it is well settled that the court lacks jurisdiction over a petition that is filed with respect to a letter from the commissioner that was not intended to constitute a notice_of_deficiency see 52_tc_358 powell v commissioner tcmemo_1998_108 schoenfeld v commissioner tcmemo_1993_303 in applying this principle in the present case we are satisfied that respondent did not intend for the date letter to be considered a notice_of_deficiency - read in context it is evident that the date letter was not intended to serve as a notice_of_deficiency but rather was issued to inform petitioner that respondent would not abate the assessment entered against petitioner for the taxable_year petitioner had defaulted with respect to the notice_of_deficiency dated date and respondent had entered an assessment against petitioner for the tax and addition_to_tax set forth in the notice thereafter petitioner's counsel had written to the atlanta service_center in an effort to have the assessment abated against this background personnel within the atlanta service_center had in their discretion given petitioner a further opportunity to demonstrate that the assessment for was incorrect the letter which informs petitioner that his abatement claim was rejected simply does not purport to determine a deficiency although the letter contains language suggesting that petitioner would be permitted to contest the denial of his claim in the tax_court the erroneous inclusion of such language in the letter does not convert the letter into a notice_of_deficiency ’ ' even assuming for the sake of argument that the date letter constitutes a notice_of_deficiency the petition was not timely filed in particular the petition arrived at the court in an envelope bearing a private postage meter postmark date of date and au s postal service postmark date of date for purposes of the timely mailing timely filing provisions contained in sec_301_7502-1 proced admin regs the u s postal service postmark date of date is controlling for purposes of determining whether the continued --- - consistent with the preceding discussion we conclude that we lack jurisdiction in this case because of petitioner's failure_to_file a timely petition with the court accordingly we will grant respondent's motion to dismiss ’ an order will be entered qranting respondent's motion to dismiss for lack of jurisdiction continued petition was timely filed see lowman v commissioner tcmemo_1988_157 because the 90-day filing period would have expired on date the petition was not timely filed we note that although petitioner cannot pursue his case in this court he is not without a remedy in short petitioner may pay the tax file a claim for a refund with the internal_revenue_service and if the claim is denied sue for a refund in the u s district_court or the u s court of federal claims see 55_tc_138
